Exhibit 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT ITEM 1:NAME AND ADDRESS OF COMPANY Jaguar Mining Inc. 125 North State Street, Concord, New Hampshire USA 03301 ITEM 2:DATE OF MATERIAL CHANGE November 17, 2009 ITEM 3:NEWS RELEASE A news release was issued on November 17, 2009 by Jaguar Mining Inc. (the "Company") in Concord, New Hampshire, a copy of which is attached hereto as Schedule A. ITEM 4:SUMMARY OF MATERIAL CHANGE On November 17, 2009, the Company announced the expiration of its offer to purchase (the "Offer") and consent solicitation with respect to its outstanding 10.5% Secured Notes due March 23, 2012 (the "Notes").As of 5:00 p.m., Toronto time, on November 17, 2009 (the "Expiration Date"), $85,372,000 (or 99%) of the outstanding principal amount of the Notes had been validly tendered and not withdrawn pursuant to the Offer.The Company has advised Computershare Investor Services Inc., the depositary for the Offer (the "Depositary"), that it intends to accept for purchase and pay for all of the Notes that have been validly tendered and not withdrawn pursuant to the Offer.As the Company has received the consent of noteholders who hold more than the required 66 2/3% of the aggregate principal amount of the Notes, it has amended the indenture (the "Indenture") governing the Notes to allow for redemption of the Notes at any time on or after November 17, 2009.The Company intends to give notice to Computershare Trust Company of Canada, the trustee under the Indenture (the "Trustee") on November 18, 2009 of its intention to redeem the remainder of the Notes.It is expected that the redemption date will be set as November 26, 2009. ITEM 5:FULL DESCRIPTION OF MATERIAL CHANGE On November 17, 2009, the Company announced the expiration of the Offer and consent solicitation with respect to the Notes.The Company had previously offered to purchase all Cdn$86.25 million aggregate principal amount of the outstanding Notes at a purchase price of 105% of the principal amount thereof plus accrued and unpaid interest to, but excluding, the date of payment on the terms and subject to the conditions set forth in its Offer to Purchase and Consent Solicitation Statement, dated October 20, 2009.The Offer expired at 5:00 p.m., Toronto time, on the Expiration Date. As of the Expiration Date, $85,372,000 (or 99%) of the outstanding principal amount of the Notes had been validly tendered and not withdrawn pursuant to the Offer.The Company has advised the Depositary that it intends to accept for purchase and pay for all of the Notes that have been validly tendered and not withdrawn pursuant to the Offer.Holders that have validly tendered their Notes will receive a cash payment representing 105% of the principal amount thereof plus accrued and unpaid interest as described above and in accordance with the terms of the Offer. As of the Expiration Date, the Company had received the consent of noteholders who hold more than the required 66 2/3% of the aggregate principal amount of the Notes to amend the Indenture in order to permit the Company to redeem any Notes not tendered to the Offer at a redemption price of 102% of the principal amount of the Notes at anytime on or after November 17, 2009 with a redemption date no less than seven trading days from the date the notice is sent.The Company has amended the Indenture accordingly and intends to give notice to the Trustee on November 18, 2009, of its intention to redeem the remainder of the Notes still outstanding at a price of 102% of the principal amount thereof plus accrued and unpaid interest to, but excluding, the redemption date.The Company expects to set November 26, 2009 as the redemption date. The Company expects to pay for all Notes being repurchased or redeemed with available cash on hand. ITEM 6: RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. ITEM 7: OMITTED INFORMATION Not applicable. ITEM 8: EXECUTIVE OFFICER The following executive officer of Jaguar Mining Inc. is knowledgeable about the material change and this report: Daniel R. Titcomb President and Chief Executive Officer (603) 224-4800 ITEM 9:DATE OF REPORT November 18, 2009 SCHEDULE A PRESS RELEASE November 17, 2009 2009 - 23 Concord, New Hampshire JAG - TSX/NYSE Jaguar Mining Announces the Expiration of its Offer to Purchase and Consent Solicitation and its Intention to Redeem its 10.5% Secured Notes Due 2012 Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE, JAG.NT: TSX)announced today the expiration of its offer to purchase (the "Offer") and consent solicitation with respect to its outstanding 10.5% Secured
